NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               DENNIS P. MCCHESKY,
                 Claimant-Appellant

                           v.

ROBERT A. MCDONALD, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee
                ______________________

                      2015-7089
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-3121, Judge William A. Moor-
man.
               ______________________

              Decided: December 15, 2015
                ______________________

   DENNIS P. MCCHESKY, Bohol, Phillippines, pro se.

    JESSICA L. COLE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., MARTIN
F. HOCKEY; BRIAN D. GRIFFIN, CHRISTINA L. GREGG, Office
of General Counsel, United Stated Department of Veter-
ans Affairs, Washington, DC.
                 ______________________
2                                     MCCHESKY v. MCDONALD



    Before DYK, BRYSON, and WALLACH, Circuit Judges.
PER CURIAM.
    Pro se appellant Dennis McChesky appeals the deci-
sion of the United Stated Court of Appeals for Veterans
Claims (“Veterans Court”), denying his petition for writ of
mandamus. For the reasons set forth below, we affirm.
                      BACKGROUND
    Mr. McChesky served on active duty in the Navy from
1965 to 1968. In 2004, he filed a claim seeking service
connection for hypertension. The Department of Veterans
Affairs (“VA”) denied his claim due to the absence of
evidence establishing that the “condition began in service
or developed to a compensable degree within a year from
service discharge,” Appellee’s App. 81, a determination
the Board of Veterans’ Appeals (“Veterans’ Board”) upheld
on appeal in 2008. See In re Dennis P. McChesky, Docket
No. 06-25 266 (Bd. Vet. App. July 11, 2008) (Appellee’s
App. 69–77).
    On further appeal, on January 25, 2010, the Veterans
Court remanded to the Veterans’ Board to search for more
evidence. In turn, the Veterans’ Board remanded to the
Philippines Regional Office (“RO”) in April 2010, directing
the RO to: (1) contact the National Personnel Records
Center (“NPRC”) to obtain additional records reporting
Mr. McChesky’s blood pressure at the relevant times; (2)
conduct a VA examination of Mr. McChesky to evaluate
the origin of his hypertension; and (3) readjudicate his
claim.
    In an August 2010 VA examination, Mr. McChesky
was diagnosed with hypertension. The examiner initially
“opined that it was at least as likely as not that the Vet-
eran’s current hypertension was related to active service,”
because he “had borderline elevated blood pressure of
138/90 during [an] enlistment physical examination that
could have progressed into the current hypertension.”
Appellee’s App. 49. However, the following month, after
Mr. McChesky’s claims file was returned to the examiner,
the examiner issued an addendum opinion concluding
that, due to Mr. McChesky’s “minimal service records
available for review,” it could not be determined whether
MCCHESKY v. MCDONALD                                      3


the enlistment blood pressure reading was aggravated by
service. Id. The Veterans’ Board found the examiner’s
initial conclusion was not supported by “a medical expla-
nation” and determined that “another opinion should be
obtained.” Id. at 51–52.
     The Veterans’ Board also determined that, although
the RO had requested some of Mr. McChesky’s records
from the NPRC, it had failed to request records from
several sources specifically identified in the previous
remand order. Moreover, the RO had not notified Mr.
McChesky of the results of the record requests that it had
initiated. The Veterans’ Board again remanded to the
RO, directing it to request relevant records via the NPRC
“or any other appropriate service department office,” to
inform Mr. McChesky of the results of the search efforts,
to submit Mr. McChesky’s claims file to a VA medical
examiner to opine on service connection of the hyperten-
sion, and to readjudicate the claim. Id. at 52–53.
    The RO sought records pursuant to the remand order,
but was again unsuccessful, and in August 2014 Mr.
McChesky was notified accordingly. The following month,
a VA medical opinion was issued in response to the re-
mand order, but the examiner stated he “cannot resolve
this issue [of service connection] without resort to mere
speculation,” because of “minimal pertinent service medi-
cal records available for review.” Id. at 33 (capitalization
omitted). The RO thereafter issued a Supplemental
Statement of the Case (“SSOC”) denying service connec-
tion for Mr. McChesky’s hypertension.
    Mr. McChesky then filed a petition for writ of man-
damus 1 with the Veterans Court, asserting the VA was
not proceeding in an expeditious manner. The Veterans


   1    In addition to the petition now at issue, Mr.
McChesky filed two previous petitions for writs of man-
damus. See McChesky v. Shinseki, No. 12-2199, 2012 WL
3192619 (Vet. App. Aug. 7, 2012) (denying a mandamus
petition filed July 17, 2012); McChesky v. Shinseki, No.
11-3713, 2012 WL 135699 (Vet. App. Jan. 17, 2012) (dis-
missing as moot a mandamus petition filed December 8,
2011).
4                                      MCCHESKY v. MCDONALD



Court denied the petition in a single-judge order. Mr.
McChesky then filed a motion requesting a panel decision
by the Veteran’s Court, asserting the single-judge order
erroneously stated that VA medical examination reports
had been prepared on August 28, 2014, and September
22, 2014, when in fact the September 22 report was from
2010, not 2014. See McChesky v. Shinseki, No. 14-3121
(Vet. App. Dec. 29, 2014) (Appellee’s App. 1–4) (“Recon-
sideration Order”).    The Veterans Court determined
single-judge reconsideration was appropriate, reconsid-
ered the petition for writ of mandamus, and issued a
Reconsideration Order denying it. Id. Mr. McChesky’s
appeal to this court followed. We have jurisdiction to
review decisions of the Veterans Court under 38 U.S.C.
§ 7292 (2012).
                       DISCUSSION
          I. Jurisdiction and Standard of Review
    This court’s jurisdiction to review decisions of the
Veterans Court is limited. By statute, this court has
“exclusive jurisdiction to review and decide any challenge
to the validity of any statute or regulation or any inter-
pretation thereof . . ., and to interpret constitutional and
statutory provisions.” Id. § 7292(c). Unless a constitu-
tional issue is presented, this court lacks jurisdiction to
review either “(A) a challenge to a factual determination,
or (B) a challenge to a law or regulation as applied to the
facts of a particular case.” Id. § 7292(d)(2). Despite this
court’s limited jurisdiction to review facts of a veteran’s
underlying claim, we have noted “[i]t is unlikely that
[§ 7292(d)(2)] was intended to insulate from our review
[the Veteran’s Court’s] decisions under the All Writs Act,”
28 U.S.C. § 1651(a) (2012), i.e., the relevant law authoriz-
ing writs of mandamus. Lamb v. Principi, 284 F.3d 1378,
1381 (Fed. Cir. 2002).
    Section 7292 further provides that this court
    shall hold unlawful and set aside any regulation
    or any interpretation thereof (other than a deter-
    mination as to a factual matter) that was relied
    upon in the decision of the [Veterans Court] that
    [this court] finds to be— (A) arbitrary, capricious,
    an abuse of discretion, or otherwise not in accord-
MCCHESKY v. MCDONALD                                        5


    ance with law; (B) contrary to constitutional right,
    power, privilege, or immunity; (C) in excess of
    statutory jurisdiction, authority, or limitations, or
    in violation of a statutory right; or (D) without ob-
    servance of procedure required by law.
38 U.S.C. § 7292(d)(1). We review legal determinations of
the Veterans Court de novo. Dixon v. Shinseki, 741 F.3d
1367, 1373 (Fed. Cir. 2014). A denial by the Veterans
Court of a petition for writ of mandamus may be reviewed
when the decision “raises a non-frivolous legal question.”
Beasley v. Shinseki, 709 F.3d 1154, 1158 (Fed. Cir. 2013).
                       II. Mandamus
  A. Legal Standard for Granting Petitions for Writs of
                      Mandamus
    In general, “[a] writ of mandamus may be used to
compel an inferior tribunal to act on a matter within its
jurisdiction, but not to control its discretion while acting,
nor reverse its decisions when made.” Ex parte Burtis,
103 U.S. 238, 238 (1880) (citation omitted); see also Man-
damus, Black’s Law Dictionary (10th ed. 2014) (explain-
ing a writ of mandamus is a court’s written order
“compel[ling] performance of a particular act by a lower
court or a governmental officer or body, usu[ally] to cor-
rect a prior action or failure to act”). Congress authorized
the Supreme Court to issue writs of mandamus in An Act
to Codify, Revise, and Amend the Laws Relating to the
Judiciary, Pub. L. No. 61-475, § 234, 36 Stat. 1087, 1156
(1911), and authority for all federal courts to issue writs
of mandamus is now found in 28 U.S.C. § 1651, 2 which
Mr. McChesky cites as a principal basis for his claim, see
Appellant’s Br. 3, 4. Section 1651(a) states, in its entire-
ty, that “[t]he Supreme Court and all courts established
by Act of Congress may issue all writs necessary or ap-
propriate in aid of their respective jurisdictions and
agreeable to the usages and principles of law.” 28 U.S.C.
§ 1651(a).



    2  Section 1651 is commonly referred to as the “All
Writs Act.” See, e.g., Cheney v. U.S. Dist. Ct., 542 U.S.
367, 378 (2004).
6                                       MCCHESKY v. MCDONALD



    The Supreme Court has explained, in the context of
§ 1651(a), a court may grant a petition for writ of man-
damus only if each of three conditions is satisfied:
      First, the party seeking issuance of the writ must
      have no other adequate means to attain the relief
      he desires—a condition designed to ensure that
      the writ will not be used as a substitute for the
      regular appeals process. Second, the petitioner
      must satisfy the burden of showing that his right
      to issuance of the writ is clear and indisputable.
      Third, even if the first two prerequisites have
      been met, the issuing court, in the exercise of its
      discretion, must be satisfied that the writ is ap-
      propriate under the circumstances.
Cheney, 542 U.S. at 380–81 (emphases added) (internal
quotation marks, citations, and brackets omitted). The
Court has further noted “[t]he remedy of mandamus is a
drastic one, to be invoked only in extraordinary situa-
tions.” Kerr v. U.S. Dist. Ct., 426 U.S. 394, 402 (1976)
(citations omitted).
    The burden of proving there are no other adequate
means to attain relief rests with the party seeking a writ
of mandamus, as does the burden of establishing that the
right to issuance of the writ is clear and indisputable. In
re Genentech, Inc., 566 F.3d 1338, 1341 (Fed. Cir. 2009).
Moreover, even where the first two conditions described in
Cheney are satisfied, the issuance of a writ of mandamus
under § 1651 is discretionary. Kerr, 426 U.S. at 403.
Accordingly, we must determine whether the Veterans
Court “abused its discretion or committed other legal
error” in denying mandamus. Lamb, 284 F.3d at 1384.
    B. The Veterans Court Did Not Abuse Its Discretion or
    Commit Legal Error in Denying the Petition for Writ of
                        Mandamus
    Mr. McChesky first asserts the Veterans Court “did
not invoke the ‘All Writs ACT 28 U.S.C. ~1651(a).’”
Appellant’s Br. 3. However, the Veterans Court did
consider § 1651, acknowledging in its single-judge Recon-
sideration Order that it “has the authority to issue ex-
traordinary writs in aid of its jurisdiction pursuant to the
All Writs Act, 28 U.S.C. § 1651(a).” Appellee’s App. 3.
MCCHESKY v. MCDONALD                                     7


The Veterans Court set forth the relevant legal standard
for issuing writs of mandamus, concluding that Mr.
McChesky “has not satisfied his burden of demonstrating
a clear and indisputable right to a writ of mandamus.”
Id. The Veterans Court also found that because “the RO
is actively developing and adjudicating the claim,” Mr.
McChesky had not established that the VA had arbitrari-
ly refused to act. Id.
    Because it is apparent from the Veterans Court’s Re-
consideration Order that it did consider § 1651, Mr.
McChesky’s claim is best understood as challenging the
Veterans Court’s conclusion that the standard for issuing
a writ of mandamus has not been satisfied. He asserts
the VA engaged in “obvious stonewalling, delay, redun-
dancy, etc. that points to the Veterans Affairs refusing to
act.” Appellant’s Br. 4. In a supplemental filing, which
we have treated as a Memorandum in Lieu of Oral Argu-
ment (CM/ECF Doc. No. 15, filed Nov. 13, 2015) (“Memo-
randum”), Mr. McChesky points out that twenty-three
months elapsed between the first remand to the Veterans’
Board in January 2010 (which then remanded to the RO
in April 2010) and the date he filed his first petition for
writ of mandamus in December 2011, and that the RO
denied his claim five days after the mandamus petition
was filed. Memorandum at 1–2. He similarly asserts
that after the second remand to the RO (September 2012),
twenty-four months elapsed before the RO issued an
SSOC, and that the SSOC was issued ten days after the
current petition (i.e., Mr. McChesky’s third petition) for
writ of mandamus was filed. Id. at 2; see also Appellee’s
Br. 10 (noting the ten-day period). From these and other
facts, Mr. McChesky concludes “[m]y petitions . . . moti-
vate the VA and [Veterans’ Board] to act.” Id.
    The Veteran’s Court did not abuse its discretion or
commit legal error in denying the petition. Mandamus is
an extraordinary remedy. Kerr, 426 U.S. at 402. Alt-
hough certain periods between RO actions may have
spanned twenty-three or twenty-four months, we cannot
say “the delay amounts to an arbitrary refusal to act”
rather than “the product of a burdened system.” Costanza
v. West, 12 Vet. App. 133, 134 (1999); see also Lamb, 284
F.3d at 1384 (“[E]xtraordinary writs cannot be used as
8                                       MCCHESKY v. MCDONALD



substitutes for appeals, even though hardship may result
from delay . . . .” (quoting Bankers Life & Cas. Co. v.
Holland, 346 U.S. 379, 383 (1953))). Given that the RO
issued the SSOC following the filing of the Mr.
McChesky’s petition for writ of mandamus now under
review, Mr. McChesky could then have responded to the
SSOC, meaning that he had other adequate means of
relief. Cheney, 542 U.S. at 380–81 (“[T]he party seeking
issuance of the writ [must] have no other adequate means
to attain the relief he desires . . . .” (second alteration in
original) (internal quotation marks and citation omitted)).
     Although Mr. McChesky asserts the VA is “refusing to
act,” Appellant’s Br. 4, the record indicates the VA denied
his claim in 2005, 2008, 2011, 2014, and 2015, see Appel-
lee’s App. 2, 16, 28, 70, 80. Given these denials and Mr.
McChesky’s request that this court “require the [Veteran’s
Court] to decide my case and give me 10% to 20% VA
disability compensation,” Mr. McChesky’s complaint is
primarily directed at the outcome of the VA’s actions
rather than its failure to act. Memorandum at 2. Wheth-
er the VA properly applied the law to the facts in this
case, however, is not a matter within this court’s jurisdic-
tion. 28 U.S.C. § 7292(d)(2).
     Mr. McChesky’s assertion that the Veterans Court
failed to apply the reasonable doubt doctrine as provided
in 38 C.F.R. § 3.102 also cannot satisfy the standards for
issuance of a writ of mandamus. See Appellant’s Br. 3.
That regulation states:
    When, after careful consideration of all procurable
    and assembled data, a reasonable doubt arises re-
    garding service origin, the degree of disability, or
    any other point, such doubt will be resolved in fa-
    vor of the claimant. By reasonable doubt is meant
    one which exists because of an approximate bal-
    ance of positive and negative evidence which does
    not satisfactorily prove or disprove the claim. It is
    a substantial doubt and one within the range of
    probability as distinguished from pure speculation
    or remote possibility. It is not a means of reconcil-
    ing actual conflict or a contradiction in the evi-
    dence. Mere suspicion or doubt as to the truth of
    any statements submitted, as distinguished from
MCCHESKY v. MCDONALD                                       9


   impeachment or contradiction by evidence or
   known facts, is not justifiable basis for denying
   the application of the reasonable doubt doctrine if
   the entire, complete record otherwise warrants
   invoking this doctrine. The reasonable doubt doc-
   trine is also applicable even in the absence of offi-
   cial records, particularly if the basic incident
   allegedly arose under combat, or similarly strenu-
   ous conditions, and is consistent with the probable
   results of such known hardships.
38 C.F.R. § 3.102 (2015) (emphases added).            Mr.
McChesky refers to the reasonable doubt doctrine as a
means to explain the absence of blood pressure readings.
See Appellant’s Reply Br. 6 (“My sworn testimony an-
swers the question why I don’t have any blood pressure
readings . . . . (38C.F.R. 3102 [sic] Reasonable doubt).”).
That testimony, contained in an affidavit from 2006, is
that at the time of Mr. McChesky’s discharge physical in
1968, an assistant told him he “had high blood pressure
and that [he] would receive [twenty] to [thirty] dollars a
month and receive free medical.” Appellee’s App. 22. The
affidavit also states that Mr. McChesky saw his doctor “go
through [his] medical file and throw away maybe [two] or
[three] papers and then another.” Id. He argues in his
brief that “[t]hese [discarded documents] were my blood
pressure readings.” Appellant’s Br. 3.
     These asserted facts do not satisfy the mandamus
standard as set forth in Cheney. Whether the VA properly
applied the reasonable doubt doctrine, or failed to apply
it, is a matter than can be addressed in Mr. McChesky’s
response to the most recent SSOC. Therefore, there are
“other adequate means” to assert this argument in pursu-
ance of the relief Mr. McChesky seeks. Cheney, 542 U.S.
at 380. To the extent Mr. McChesky asks this court to
apply the reasonable doubt doctrine of 38 C.F.R. § 3.102
and “require the [Veteran’s Court] to decide [his] case and
give [him] 10% to 20% VA disability compensation,”
Memorandum at 3, we note that this court lacks jurisdic-
tion to review either “(A) a challenge to a factual determi-
nation, or (B) a challenge to a law or regulation as applied
to the facts of a particular case,” 38 U.S.C. § 7292(d)(2).
10                                      MCCHESKY v. MCDONALD



                        CONCLUSION
     For these reasons, the decision of the Veterans Court
is
                        AFFIRMED
                           COSTS
     Each party shall bear its own costs.